Title: To John Adams from James Warren, 30 March – 3 April 1776
From: Warren, James
To: Adams, John


     
      My Dear Sir
      Watertown March 30. 1776
     
     When I wrote you last I was at Plymouth sick, and Confined. I did not return to this place till three days ago. In my way Mrs. Warren and I lodged at Braintree, and had the pleasure of finding Mrs. Adams, and Family well. Here I find the world turned Topsy Turvy to such A degree that I can scarcely realize the present Appearances of things. The Enemies Army fled, and our own marching into Other Colonies. The last division of the British Fleet sailed on Wednesday last. I had a view of them without the Lighthouse from Pens Hill. About 60 or 70 sail they made a pretty appearance. What their destination is we are not Able to Ascertain. The general Opinion is that they are gone to Hallifax and some Circumstances seem to Confirm it, I presume before this you have had a full Account of their precipate Embarkation, their fright and their depredations &c. &c. Two or three Ships only with one of their Store Ships Ashore on Georges Island remain in the Harbour. 400 of our Men under the Command of Coll Tupper were to have gone last Evening on Petticks Island with some Artillery, to render their Station Uneasy, and perhaps destroy the Store Ship. I suppose the Storm may have prevented. What is to be the Next Movement of the British Fleet and Army I cant devise. There is no reasoning on their Conduct, and I must leave Abler heads than mine to Conjecture. The General proposes to leave only 4 or 5 Regiments here. This Number we think very small Considering that we have been first and principally marked for vengeance and destruction, and the possibility and even probability that the Attack may be renewed, as well as the necessity of fortifieing the Harbour of Boston but we must Submit. We have A Committee gone to view the Harbour of Boston and to report the best method of securing it. Whether that will be best done by Fortifications or by Obstructing the Channels or by both I cant say, but surely it ought to be done Effectually and speedily.
     Who is to Command here I dont learn. General Ward perhaps if his Resignation (which I hear he has sent) dont prevent by being Accepted before a Subsequent Letter he is said to have wrote reaches you.
     Upon my Arrival here I Applyed to the General to know what he Expected from me as Paymaster on this occasion. His Answer was that he Expected I should go with the Army, but was Content if it was more Agreable to me that I should send some Body I could rely on. I could not see the Necessity of this as there must be and undoubtedly is A Paymaster at York, but he thought it regular the Paymaster General should be with the Commander in Chief. As my Interest and Connections here are such as would render it very disagreable, and scarcely honourable for me to leave this Colony, for the Emoluments of that Office, I desired him to Accept my Resignation, but as I was Appointed by Congress he declined it. I am therefore Obliged to Employ Mr. William Winthrop to Accompany the Army to York. I can Confide in him as well as any Young Gentleman, but I dont Incline to trust such A risque in any hands. I shall therefore Inclose to Congress, or rather to the president A Resignation, which you will please to see, seal and deliver. If I am not to be Continued here, how the Troops that are left are to be paid and supported without A Paymaster I dont know. If a Committee could be Appointed this way to Examine my Accounts I should be glad. If not I suppose I must send to Philadelphia.
     The Council have Appointed Coll Foster, and Sullivan Judges of the Superiour Court, but some of the Council make difficulties about the last and I cant tell how it will Issue. We have nothing material before the Court.
     I Congratulate you on the Success of our Arms in No. Carolina. We hear Nothing from Quebec. As the seat of War is changing you will of Course have shorter Letters in future. All kinds of Intelligence I am now to Expect from you. When shall we hear that we are Independent, Where are the Commissioners, What is become of our Fleet &c. &c. Remember you have not wrote me A long time. My Compliments to All Friends. Adeu says Your Sincere Friend &c.
     
     
      Ap: 3. 1776
     
     Yesterday Fessenden Arrived. I thank you for a Letter by him. It gives me fresh Spirits. Thank Mr. Gerry for his last. I will write him as soon as I can. I am now much hurried as the Army is in such Motion. I trust and believe there will be Abundant reason for many Generations yet to Come to Bless my particular Friends. We are forming under the Auspices and Great Influence of —— A Fee Bill that will drive every Man of Interest and Ability out of Office. I dread the Consequences of the Leveling Spirit Encouraged, and drove to such Lengths as it is.
     As to more General Matters people are as they should be. The Harvest is Mature, I cant describe the Sighing after Independence. It is Universal. Nothing remains of that Prudence Moderation, or Timidity with which we have so long been plagued, and Embarrassd. every Species All are United in this question.
     The Letter I mentioned above to your President, I have sent open to you not only that you might see it, but that you might do with it as you please. If you would Advise me yet to hold this place you will keep it in your own hands. I shall be perfectly satisfied with whatever you do with it, knowing that Friendship will direct your Conduct in this matter. I can hardly determine what to do myself, not haveing such Circumstances to Judge from as you have. I have forwarded your Letters &c to Mrs. Adams this day. No News since I wrote the Above only that the Fleet have Steered Eastward and one of the Tory Sloops is ashore on Cape Cod with a large quantity of English Goods, and Black Jolly Allen and some other Tories. We have had a false Alarm from Newport. I Recollect Nothing else. This Indeed is not A day of Recollection with me not haveing time even to overlook this Scroll.
     Your Ships I believe fear will when done wait for Men. It will take time to Inlist them.
    